DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 Response to Amendment
	The Amendment filed on 05/31/2022 has been entered.  In the Amendment, claims 1, 14 and 15 are amended.  Claims 1-3, 5-12 and 14-15 are pending for examination.  
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that Scott fails to disclose, teach or suggest a headrest including a supporting structure.  Applicant’s Remarks dated 05/31/2022, page 7.  Applicant argues that the headrest of Scott includes immobilization members 102 on the outer periphery of the headrest 100 that are not solid but are comprised on filler.  Applicant’s Remarks, page 7.
Examiner respectfully submits that Garcia Coni was cited for teaching a supporting structure, not Scott.  Accordingly, this argument is not persuasive for at least this reason.
Applicant argues that the modification of Garcia Coni would negatively impact the structural integrity of the underlying headrest, in particular, the lower support strap, and would negatively affect operation of the corresponding  headrest system.  Applicant’s Remarks dated 05/31/2022, page 8.  Specifically, Applicant argues that modifying Garcia Coni’s headrest to including any of the reinforcing features as disclosed by Scott would result in a lower support strap 512 (e.g. elastic panel) that has non-uniform stretching properties due to the incorporation of a reinforcing region in a portion of the lower strap 512.  As a result, sliding the anchor assemblies 506, 508 of Garcia Coni away from each other to adjust tension of the support strap would apply excess force to the weaker, non-reinforced region because the stronger reinforced region would be more resistant to stretching of the lower support strap.  This would cause more force and wear to be exerted on the non-reinforced region causing damage to the non-reinforced region.  Thus, the person of ordinary skill in the art would find no teaching, suggestion, or motivation for the combination. Applicant’s Remarks dated 05/31/2022, pages 7-8.
	Examiner respectfully submits that anchor assemblies slide in one example only (See Garcia Coni, [0066], [0067], which indicates that in one example the first and second anchor assemblies have a locking mechanism that provides for compression; See Garcia Coni, [0069],  which indicates the locking mechanism may be moved to the compress position where the support straps are rendered tight by the first anchor assembly and the second anchor assembly moving away from each other by sliding on the sliding members; thus there is an embodiment where the locking mechanism is not moved and sliding does not occur).  Thus, the first and second anchor assemblies need not slide away from each other.  For at least this reason, Applicant’s argument is not persuasive.  
	Further,  evidence that damage to a non-reinforced region would occur has not been provided. Additionally, even if damage did occur in the manner Applicant asserts, it appears the headrest would still be operational to some extent.  For these additional reason, Applicant’s argument is are not persuasive. 
	Applicant argues that Garcia Coni, Scott and Scott II fail to disclose or render obvious the claimed subject matter because there is no reasonable expectation of success for modifying Garcia Coni with the teachings of Scott to arrive at that which is claimed because the headrests taught in the references are largely incompatible with each other.  Applicant’s Remarks 05/31/2022, page 9.  Specifically, Applicant asserts that the person of ordinary skill in the art would find no reason or motivation to modify the headrest of Garcia Coni with Scott’s curved immobilization member having a tapered end, as disclosed by Scott because there is no reasonable expectation of success for such modification.  Applicant’s Remarks 05/31/2022, page 9.  Modifying the headrest of Garcia Coni with Scott’s curved immobilization member having a tapered end, in which the immobilization members 102 meet or nearly meet at an apex would result in an elastic panel with dimensions preventing attachment of the elastic panel to the first and second anchor assembly 506 and 508 and would prevent lateral sliding on the frame as provided by Garcia Coni.  Therefore, the person of ordinary skill has no reason to modify the headrest of Garcia Coni with the disclosure of Scott because there is no reasonable expectation of success to arrive at this which is claimed.  Applicant’s Remarks, 05/31/2022.
	Examiner respectfully disagrees that there is no reasonable expectation of success for modifying Garcia Coni with the teachings of Scott to arrive at that which is claimed.  Examiner respectfully submits that it is not a shape of the elastic panel of Garcia Coni that is being modified but structural characteristics of regions of the panel, i.e. a region for supporting at least a part of the neck or an upper head of the patient and a middle region to provide a reinforced region and a more stretchable region.  Thus, for at least this reason the argument is not persuasive.
	Further, Scott teaches an embodiment where the sides are not tapered (the immobilization members may be a single U-shaped member so long as two lateral support members are provided as part of the single immobilization member along lateral sides of the head to prevent rolling thereof, Scott, [0024]). Also, the immobilization members may be different shapes and lengths and may extend above the apex or below the lower portion.  (Scott, [0034]-[0036]).  Further, the thickness of the immobilization member may vary (Scott, [0038]).  Therefore, for this additional reason, the argument is not persuasive.  
	Applicant argues that the modification of Garcia Coni by Scott would prevent lateral sliding on the frame as provided by Garcia Coni.  As stated above, sliding occurs only as an example.  Further, there is no evidence that sliding would be prevented.  Accordingly, these arguments are not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Coni (2016/0317243) in view of Scott (US 2019/0175382) as evidenced by Scott II (2009/0151731).
Regarding claim 1, Garcia Coni discloses a headrest 500 (head restraining device 500, Fig. 5a) for an immobilization system 205 (navigation system 205, Fig. 2) for immobilizing at least a part of a patient 502 (head 502; [0064]), the headrest comprising: a solid supporting structure 504 (frame 504; [0062]; frame has first anchor assembly 504 and second anchor assembly 506, [0062]; as seen in Fig. 5B the anchors are solid structures; solid is defined as “of or relating to bodies of three dimensions”, dictionary.com; the anchor assembly have three dimensions and are thus solid); and a sheet-like formed elastic panel 512 (lower support strap 512; [0063]) attached to the supporting structure 504 on at least two opposite sides 514a and 514b of the elastic panel 512 (first end of support strap 514a and second end of support strap 514b; see annotated Fig. 7A below; anchor plates 522 are attached to the first and second ends of the lower compliant strap, [0068]; anchor plates connected to first and second anchor assemblies 506 and 508, [0069]; thus lower support strap 512 is attached to the supporting structure on opposite sides via anchor plates) ends of support strap are attached to anchor plates 522 on either side), 





    PNG
    media_image1.png
    767
    724
    media_image1.png
    Greyscale


wherein the supporting structure 504 comprises a first rail 506 ( first anchor assembly 506, [0065]; support strap 512 [elastic panel]  is securable by the first anchor assembly; rail is defined as a structural member or support, merriamwebster.com; first anchor assembly 506 supports elastic panel thus it is a structural member or support/rail) arranged on a first side of the elastic panel (see annotated Fig. 7a above) and a second rail 508 ( second anchor assembly 508, [0065]; support strap 512 [elastic panel]  is securable by the first anchor assembly; rail is defined as a structural member or support, merriamwebster.com; second anchor assembly 508 supports elastic panel [0065] thus it is a structural member or support/rail)arranged on a second side of the elastic panel opposite to the first side (see annotated Fig. 7a above), such that the elastic panel 512 is at least partly arranged between the first rail and the second rail (Annotated Fig. 7a), wherein the elastic panel 512 is configured to support at least one of at least a part of a head 502 and at least a part of a neck of a patient ([0063], [0070, [0071]), and wherein at least a part of the elastic panel 512 is stretchable and configured to stretch ([0064]) when at least one of said at least part of the head 502 and neck of the patient is arranged on the elastic panel 512 ([0064]), such that the elastic panel elongates ([0064]) and such that a shape of said at least part of the elastic panel 512 is formed corresponding to a shape of at least one of said at least part of the head 502 and neck of the patient (lower support strap 512 may be referred to as compliant support strap meaning that the strap may be conformable to the patient’s head, [0064] wherein the elastic panel comprises a middle region for supporting a middle head of the patient (lower strap 512 [sheet like formed elastic panel] has a middle region, Fig. 5B; [0063], [0070], [0071]) and at least one region for supporting at least a part of the neck or an upper head of the patient (Fig. 5B; [0063], [0070], [0071]).
	Garcia Coni fails to disclose the elastic panel comprises at least one reinforced region for supporting at least a part of the neck or an upper head of the patient, wherein the middle region is more stretchable than the at least one reinforced region, and wherein the at least one reinforced region extends from the first rail to the second rail over at least a part of a width of the headrest.
	Scott teaches an analogous headrest 100 (head immobilization aid 100, [0024]) having an analogous sheet-like formed elastic panel 140, 164 (rear panel 140 and rear casing 164 ; see annotated Fig. 3 below, [0037], [0052]; the rear casing and rear panel are made of a fabric material that may be elastane, [0042],[0043]; the rear casing and rear panel are joined together [0051]) configured to support at least one of at least a part of a head and at least part of a neck of a patient (Fig. 4, [0023],[0036]) wherein the analogous elastic panel  comprises a middle region 140  (see annotated Fig. 3 below showing part of region 140 is middle region)
	

    PNG
    media_image2.png
    516
    526
    media_image2.png
    Greyscale

for supporting a middle head of the patient ([0047]-[0048]) and at least one reinforced region 102, 144  (immobilization member 102 includes rear casing 164 [elastic panel], front casing 165 and filler, [0029], [0050]-[0054]; hem 148 of lower portion 144 of rear panel 140 [elastic panel], [0025], [0026], [0071]) for supporting at least a part of the neck or an upper head of the patient ([0024]-[0026],[0029], [0050]-[0054], [0071], [0079]; reinforce is defined as to strengthen by additional assistance, material or support, merriamwebster.com; rear casing 164 [elastic panel] is reinforced with filler and front casing 168 of member 102 [0024]-[0046],[0071], [0077]; hem 148 of lower portion 144 of rear panel 140 [elastic panel] [0025] ,[0026], [0071] is reinforced as it has additional material from the hem), and wherein the middle region is more stretchable than the at least one reinforced region (Scott II indicates increasing the number of fabric layers tends to limit stretch or increase the force necessary to achieve a predetermined degree of stretch, [0031]; thus it follows that the reinforced rear casing 164 and reinforced lower portion 144 having hem 148 are limited in stretch by increased number of fabric layers [the front casing and filler of the rear casing and the added layer of material of the hem are the increased fabric layers] as compared to the middle region which is not reinforced).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the at least one region for supporting at least a part of a neck or an upper head of the patient of the elastic panel of the headrest of Garcia Coni is reinforced, as taught by Scott, and to provide that a middle region of for supporting a middle head of the patient of the elastic panel of the headrest of Garcia Coni is more stretchable than the at least one reinforced region, as taught by Scott as evidenced by Scott II, in order to provide an improved headrest that helps minimize movement of a patient’s head and deflect a patient’s head back to a desired position (Scott, [0029]).
Garcia Coni in view of Scott as evidenced by Scott II  discloses the invention as described above and further discloses wherein the at least one reinforced region extends from the first rail to the second rail over at least a part of a width of the headrest (the at least one reinforced region of Scott includes lower portions of immobilization members 102 and adjacent hem 148 which together extend from one end of the head rest to the other end, see Scott Fig. 3; the at least one reinforced region extends over at least a part of a width of the headrest as it is a part of the headrest, see Scott Fig. 3; the elastic panel of Garcia Coni is attached to [and between] first and second anchor assemblies 506, 508 [rails] via anchor plates 522, Garcia Coni, [0068], [0069], annotated Fig. 7A; thus it follows that the reinforced region of Garcia Coni as modified which is a part of the elastic panel, extends from the first rail to the second rail over at least a part of a width of the headrest).
Regarding claim 2, Garcia Coni in view of Scott as evidenced by Scott II discloses wherein said at least part of the elastic panel is at least one of reversibly deformable and reversibly stretchable at room temperature (for example elastane  or spandex which the rear casing 165 and rear panel 140 may be made of (Scott, [0041]) is at least one of reversibly deformable and reversibly stretchable at room temperature (Scott, [0041]).
	Regarding claim 3, Garcia Coni in view of Scott as evidenced by Scott II discloses wherein the elastic panel  comprises one or more elastic sheets 164, 168 (rear casing 164, front casing 168, Scott, [0051]; fabric of casing may be spandex or elastance, Scott, [0041], [0050], [0051]); for supporting at least one of said at least part of the head and neck of the patient (Scott, [0055], [0070]).
Regarding claim 5, Garcia Coni in view of Scott as evidenced by Scott II discloses the invention as described above and further discloses wherein at least one of: a material thickness of the elastic panel in the middle region is smaller than a material thickness of the elastic panel in the at least one reinforced region (Scott teaches a hem 148 of rear lower portion 144 which is thicker than a thickness of the elastic panel in the middle region[see annotated Fig. 3]; [0025]; [0071]; and the elastic panel comprises a first material in the middle region and a second material in the at least one reinforced region, the first material being different than the second material (filler of immobilization member 102 [reinforced region] different than material of part of 140 [middle region]; filler is for example memory foam, [0029], [0042]-[0043], see annotated Fig. 3), such that the middle region is more stretchable than the at least one reinforced region (Scott II indicates that increasing number of fabric layers tends to limit stretch or increase the force necessary to achieve a predetermined degree of stretch, [0031]; here the added filler layers such as memory foam [0029] are increased layers thus tending to limit stretch as compared to the middle region which does not have this added layer).
Regarding claim 6, Garcia Coni in view of Scott as evidenced by Scott II discloses the invention as described above and further discloses wherein the elastic panel comprises an elastic sheet 140, 164  (Scott, [0041], [0042]) arranged in the middle region (see annotated Scott Fig. 3 above) and in the at least one reinforced region 102, 144 of the elastic panel (rear casing 164 [elastic sheet] of immobilization member 102 joined to rear panel 140, Scott [0051]; thus it follows that elastic sheet including rear casing 164 is arranged in the reinforced region) and wherein the elastic panel comprises at least one further elastic sheet 148 (hem 148, Scott [0025]; also Scott [0050]; also front casing 165 is a further elastic sheet [0041] arranged in the reinforced region 102, see annotated Fig. 3) arranged only in the at least one reinforced region (see annotated Fig. 3 of Scott above) of the elastic panel.
Regarding claim 7, Garcia Coni in view of Scott as evidenced by Scott II discloses the invention as described above and further discloses wherein the elastic panel  comprises at least one stiffening rib 180 (flap 180, Scott, [0024]; rib defined as a part or element similar in function or appearance to a rib, esp a structural or supporting member or a raised strip or ridge, dictionary.com; Fig. 6 shows flap 180 is a supporting member to a head, Scott, [0042], or a raised strip or ridge, Scott Fig. 6; Applicant’s specification provides stiffening rib may comprise the same material as the elastic panel; flap 180 may be the same material as elastic panel , Scott [0041], [0042]) arranged in the at least one reinforced region 102 (see Scott Fig. 2; Scott [0040]).
Regarding claim 8, Garcia Coni in view of Scott as evidenced by Scott II discloses the invention as described above and further discloses wherein the elastic panel 164, 140 comprises a first reinforced region (see annotated Fig. 3 of Scott below) 


    PNG
    media_image3.png
    503
    577
    media_image3.png
    Greyscale

on a first end (annotated Fig. 3 of Scott) of the elastic panel and a second reinforced region  (annotated Fig. 3 of Scott) arranged on a second end  of the elastic panel opposite to the first end of the elastic panel (see annotated Fig. 3 of Scott above); and wherein the middle region (see annotated Fig. 4 above) is arranged between the first reinforced region and the second reinforced region along a longitudinal axis of the headrest (annotated Fig. 3 of Scott).
	Regarding claim 14, Garcia Coni discloses an immobilization system 205 (navigation system 205, Fig. 2)  for positioning and fixing at least a part of a patient 502 (head 502, [0064]), the immobilization system 205 comprising: a headrest 500 (head restraining device 500, Fig. 5a) for supporting at least one of at least a part of a head 502 [0063]and at least a part of a neck of the patient, the headrest including a solid supporting structure 504 (frame 504; [0062] frame has first anchor assembly 504 and second anchor assembly 506, [0062]; as seen in Fig. 5B the anchors are solid structures; solid is defined as “of or relating to bodies of three dimensions”, dictionary.com; the anchor assembly have three dimensions and are thus solid) and a sheet-like formed elastic panel 512 (lower support strap 512; [0063]) attached to the supporting structure 504 on at least two opposite sides 514a and 514b of the elastic panel 512 (first end of support strap 514a and second end of support strap 514b; see annotated Fig. 7a above; anchor plates 522 are attached to the first and second ends of the lower compliant strap, [0068]; anchor plates connected to first and second anchor assemblies 506 and 508, [0069]; thus lower support strap 512 is attached to the supporting structure on opposite sides via anchor plates; ends of support strap are attached to anchor plates 522 on either side), wherein the supporting structure 504 comprises a first rail 506 (first anchor assembly 506, [0065]; support strap 512 [elastic panel] is securable by the first anchor assembly, [0065]; rail is defined as a structural member or support, merriamwebster.com; first anchor assembly 506 supports elastic panel, [0065, [0068], [0069], thus it is a structural member or support/rail) arranged on a first side of the elastic panel (see annotated Fig. 7a above) arranged on a first side of the elastic panel (see annotated Fig. 7a above) and a second rail 508 (second anchor assembly 508, [0065]; support strap 512 [elastic panel] is securable by the second anchor assembly, [0065]; rail is defined as a structural member or support, merriamwebster.com; second anchor assembly 508 supports elastic panel, [0065], [0068], [0069] thus it is a structural member or support/rail) arranged on a second side of the elastic panel opposite to the first side (see annotated Fig. 7a above), such that the elastic panel is at least partly arranged between the first rail and the second rail (Fig. 7a), wherein the elastic panel 512 is configured to support at least one of at least a part of the head 502 and at least a part of the neck of the patient ([0063], [0070, [0071]), and wherein at least a part of the elastic panel 512 is stretchable and configured to stretch ([0064]) when at least one of said at least part of the head 502 and neck of the patient is arranged on the elastic panel 512, such that the elastic panel elongates ([0064]) and such that a shape of said at least part of the elastic panel 512 is formed corresponding to a shape of at least one of said at least part of the head 502 and neck of the patient (lower support trap 512 may be referred to as compliant support strap meaning that the strap may be conformable to the patient’s head, [0064]; and 6wherein the headrest 500 and the immobilization mask 512 together form a compartment (see annotated Fig. 7a above) configured to receive at least one of at least a part of the head 502 and at least a part of the neck of the patient wherein the elastic panel comprises a middle region for supporting a middle head of the patient (lower strap 512 [sheet-like formed elastic panel] has a middle region , Fig. 5B; [0063], [0070], [0071]) and at least one region for supporting at least a part of the neck or an upper head of the patient (Fig. 5B; [0063], [0070], [0071]).
 	Garcia Coni fails to disclose wherein the elastic panel comprises at least one reinforced region for supporting at least a part of the neck or an upper head of the patient, wherein the middle region is more stretchable than the at least one reinforced region and wherein the at least one reinforced region extends from the first rail to the second rail over at least a part of a width of the headrest.
	Scott teaches an analogous headrest 100 (head immobilization aid 100, [0024]) having an analogous sheet-like formed elastic panel 140, 164  (rear panel 140 and rear casing 164, see annotated Fig. 3 above, [0037], [0052]; the rear casing and rear panel are made of a fabric material that may be elastane, [0042], [0043]; the rear casing and rear panel are joined together [0051],]) configured to support at least one of at least a part of a head and at least part of a neck of a patient (Fig. 4, [0023],[0036] ) wherein the analogous elastic panel  comprises a middle region  140 (see annotated Fig. 3 above showing part of region 140 is middle region) for supporting a middle head of the patient ([0047]-[0048] and at least one reinforced region 102, 14 (immobilization member 102 includes rear casing 164 [elastic panel], front casing 165 and filler, [0029], [0050]-[0054]; hem 148 of lower portion 144 of rear panel 140 [elastic panel] for supporting at least a part of the neck or an upper head of the patient ([0024]-[0026],[0029], [0050]-[0054], [0071], [0079]; reinforce is defined as to strengthen by additional assistance, material or support, merriamwebster.com; rear casing 164 is reinforced with filler and front casing 168, [0024]-[0046], [0071],[0077]; hem 148 of lower portion 144 of rear panel 140 [elastic panel], [0025], [0026], [0071] is reinforced as it has additional material from the hem), and wherein the middle region is more stretchable than the at least one reinforced region (Scott II indicates increasing the number of fabric layers tends to limit stretch or increase the force necessary to achieve a predetermined degree of stretch, [0031] thus it follows that the reinforced rear casing 164 and reinforced lower region 144 having hem 148  are limited in stretch by increased number of fabric layers [the front casing and filler of the rear casing and the added layer of the material of the hem are the increased fabric layers] as compared to the middle region which is not reinforced) .
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the at least one region for supporting at least a part of a neck or an upper head of the patient of the elastic panel of the headrest of Garcia Coni is reinforced, as taught by Garcia Coni and to provide that a middle region of for supporting a middle head of the patient of the elastic panel of the headrest of Garcia Coni is more stretchable than the at least one reinforced region, as taught by Scott as evidenced by Scott II, in order to provide an improved headrest that helps minimize movement of a patient’s head and deflect a patient’s head back to a desired position (Scott, [0029]).
Garcia Coni in view of Scott as evidenced by Scott II discloses the invention as described above and further discloses wherein the at least one reinforced region extends from the first rail to the second rail over at least a part of a width of the headrest (the at least one reinforced region of Scott includes lower portions of immobilization members 102 and adjacent hem 148 which together extend from one end of the head rest to the other end, see Scott Fig. 3; the at least one reinforced region extends over at least a part of a width of the headrest as it is a part of the headrest, see Scott Fig. 3; the elastic panel of Garcia Coni is attached to [and between] first and second anchor assemblies 506, 508 [rails] via anchor plates 522, Garcia Coni, [0068], [0069], annotated Fig. 7A; thus it follows that the reinforced region of Garcia Coni as modified which is a part of the elastic panel, extends from the first rail to the second rail over at least a part of a width of the headrest).
	Regarding claim 15, Garcia Coni discloses a method of immobilizing (Fig. 4A, step 404, [0058]) at least one at least a part of a head 502 and at least a part of a neck of a patient, the method comprising the steps of: providing a headrest 500 including a solid supporting structure 504 (frame 504; [0062] frame has first anchor assembly 504 and second anchor assembly 506, [0062]; as seen in Fig. 5B the anchors are solid structures; solid is defined as “of or relating to bodies of three dimensions”, dictionary.com; the anchor assembly have three dimensions and are thus solid) and a sheet-like formed elastic panel 512 (lower support strap 512; [0063], [0058]) attached to the supporting structure 504 on at least two opposite sides 514a and 514b (first end of support strap 514a and second end of support strap 514b; see annotated Fig. 7a above; anchor plates 522 are attached to the first and second ends of the lower compliant strap, [0068]; anchor plates connected to first and second anchor assemblies 506 and 508, [0069]; thus lower support strap 512 is attached to the supporting structure on opposite sides via anchor plates) ends of support strap are attached to anchor plates 522 on either side) of the elastic panel 512, wherein the supporting structure 504 comprises a first rail 506 (first anchor assembly 506, [0065]; support strap 512 [elastic panel] is securable by the first anchor assembly; rail is defined as a structural member or support, merriamwebster.com; first anchor assembly  506 supports elastic panel thus it is a structural member or support arranged on a first side of the elastic panel (see annotated Fig. 7a above) and a second rail 508 (second anchor assembly 508, [0065]; support strap 512 [elastic pane] is securable by the second anchor assembly; rail is defined as a structural member or support, merriamwebster.com; second anchor assembly 508 supports elastic panel thus it is a structural member or support/rail) arranged on a second side of the elastic panel opposite to the first side (see annotated Fig. 7a above), such that the elastic panel is at least partly arranged between the first rail and the second rail (Fig. 7a); and arranging at least one of at least a part of the head 502 ([0060]) and at least a part of the neck of the patient on the elastic panel 512 of the headrest 500, such that at least a part of the elastic panel 512 is stretched ([0064]), such that the elastic panel elongates ([0064])and such that a shape of said at least part of the elastic panel is formed corresponding to a shape of at least one of said at least part of the head and neck of the patient (lower strap 512 may be referred to as a compliant support strap meaning that the strap may be conformable to the patient’s head, [0064]) and encloses at least one of said at least part of the head 502 (see Fig. 7a) and neck of the patient, thereby at least partly immobilizing at least one of the head 502 and the neck of the patient ([0058]) wherein the elastic panel comprises a middle region for supporting a middle head of the patient (lower strap 512 [sheet like formed elastic panel] has a middle region, Fig. 5B; [0063], [0070], [0071]) and at least one region for supporting at least a part of the neck or an upper head of the patient (Fig. 5B; [0063], [0070], [0071].
Garcia Coni fails to disclose wherein the elastic panel comprises at least one reinforced region for supporting at least a part of the neck or an upper head of the patient, wherein the middle region is more stretchable than the at least one reinforced region and wherein the at least one reinforced region extends from the first rail to the second rail over at least a part of a width of the headrest.
	Scott teaches an analogous headrest 100 (head immobilization aid 100, [0024]) having an analogous sheet-like formed elastic panel 140, 162 (rear panel 140 and rear casing 164, see annotated Fig. 3 above, [0037],[0052]; the rear casing and rear panel are made of a fabric material that may be elastane, [0042], [0043]; the rear casing and rear panel are joined together, [0051];) configured to support at least one of at least a part of a head and at least part of a neck of a patient (Fig. 4, [0023],[0036] ) wherein the analogous elastic panel  comprises a middle region 140 (see annotated Fig. 3 above showing part of region 140 is middle region) for supporting a middle head of the patient ([0047]-[0048] and at least one reinforced region 102, 144 (immobilization member 102 includes rear casing 164 [elastic panel], front casing 165 and filler, [0029], [0050]-[0054]; hem 148 of lower portion 144 of rear panel 140 [elastic panel], [0025], [0026], [0071]) for supporting at least a part of the neck or an upper head of the patient ([0024]-[0026],[0029], [0050]-[0054], [0071], [0079]; reinforce is defined as to strengthen by additional assistance, material or support, merriamwebster.com; rear casing 164 [elastic panel] is reinforced with filler and front casing 168 of member 102, ([0024]-[0046], [0071], [0077]; hem 148 of lower portion 144 of rear panel 140 [elastic panel], [0025], [0026], [0071] is reinforced as it has additional material from the hem), and wherein the middle region is more stretchable than the at least one reinforced region (Scott II indicates increasing the number of fabric layers tends to limit stretch or increase the force necessary to achieve a predetermined degree of stretch, [0031], thus it follows that the reinforced casing 164 and reinforced lower region 144 having hem 148 are limited in stretch by increased number of fabric layers [the front casing and the filler of the rear casing and the added layer of material of the hem are the increased fabric layers as compared to the middle region which is not reinforced .
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the at least one region for supporting at least a part of a neck or an upper head of the patient of the elastic panel of the headrest of the method of immobilizing at least one of at least a part of a head and at least a part of a neck of a patient of Garcia Coni is reinforced, as taught by Scott, and to provide that a middle region of for supporting a middle head of the patient of the elastic panel of the headrest of the method of immobilizing of Garcia Coni is more stretchable than the at least one reinforced region, as taught by Scott as evidenced by Scott II, in order to provide an improved method of immobilizing utilizing an improved headrest that helps minimize movement of a patient’s head and deflect a patient’s head back to a desired position (Scott, [0029]).
Garcia Coni in view of Scott as evidenced by Scott II discloses the invention as described above and further discloses wherein the at least one reinforced region extends from the first rail to the second rail over at least a part of a width of the headrest (the at least one reinforced region of Scott includes lower portions of immobilization members 102 and adjacent hem 148 which together extend from one end of the head rest to the other end, see Scott Fig. 3; the at least one reinforced region extends over at least a part of a width of the headrest as it is a part of the headrest, see Scott Fig. 3; the elastic panel of Garcia Coni is attached to [and between] first and second anchor assemblies 506, 508 [rails] via anchor plates 522, Garcia Coni, [0068], [0069], annotated Fig. 7A; thus it follows that the reinforced region of Garcia Coni as modified which is a part of the elastic panel, extends from the first rail to the second rail over at least a part of a width of the headrest).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Coni (2016/0317243) in view of Scott (US 2019/0175382) as evidenced by Scott II (2009/0151731) and in further view of Nordgren (US 2018/0235824).
	Regarding claim 9, Garcia Coni in view of Scott as evidenced by Scott II discloses the invention as described above.
Garcia Coni in view of Scott as evidenced by Scott II does not disclose at least one shaping support coupled with a first end to the supporting structure, wherein a second end  of the at least one shaping support protrudes from the supporting structure towards a centre portion of the headrest.
	Nordgren teaches an analogous headrest 100 (body part immobilization device 100, Fig. 1D) for immobilizing at least a part of a patient ([0025]), the headrest comprising an analogous supporting structure 120 (support base 120, [0025]) and an analogous panel 130 (shell frame 130 may include an approximate half shell structure having an inner surface that is configured to conform to a back of a patient’s head and neck, [0025]) configured to support at least a part of a head 110 (head of a patient 110, [0025]) and at least one shaping support 160 (first pitch shell ramp 160, [0025], see annotated Fig. 3B below) 



    PNG
    media_image4.png
    307
    388
    media_image4.png
    Greyscale

coupled with a first end (see annotated Fig. 3B above) to the supporting structure 120 (support base 120 [supporting structure] includes a first pitch shell ramp 160 and a second pitch shell ramp 170 that are disposed on support base 120 opposite one another and at a sufficient distance apart to enable the lower surface of shell frame 130 to rest upon support base 120 between the two pitch shell ramps when in a horizontal, non-pitch adjusted position, [0025]), wherein a second end (see annotated Fig. 3B above) of the at least one shaping support 160 protrudes from the supporting structure towards a centre portion of the headrest (see annotated Fig. 3B).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the headrest of Garcia Coni in view of Scott as evidenced by Scott II a shaping support coupled with a first end to the supporting structure, with a second end of the shaping support protruding from the supporting structure towards a centre portion of the headrest, as taught by Nordgren, in order to provide an improved headrest with a mechanism whereby pitch may be adjusted to satisfy the positioning requirements of the particular medical test or treatment being performed (Nordgren, [0023], [0028).
	Regarding claim 10, the combination of Garcia Coni in view of Scott as evidenced by Scott II and in further view of Nordgren discloses the invention as described above and further discloses wherein at least one of a contour of at least a part of the second end  of the at least one shaping support 160 is curvedly formed (see annotated Fig. 3B of Nordgren above which shows the at least shaping support 160 is curvedly formed), and a contour of  at least a part of the second end of the at least one shaping support is formed corresponding to a contour of at least a part of the head  and neck of the patient (Nordgren, Fig. 1D).
	Regarding claim 11, the combination of Garcia Coni in view of Scott as evidenced by Scott II and in further view of Nordgren discloses the invention as described above but fails to disclose wherein at least one of at least a part of the elastic panel  is attached to the at least one shaping support, and at least a part of the elastic panel is arranged on top of the at least one shaping support.
	Nordgren teaches at least one of at least a part of the analogous panel 130  is attached to the at least one shaping support (shell frame 130 [analogous panel] is attached to the at least one shaping support 160, 170  via shell movement pins 240, Nordgren, [0029]), and at least a part of the analogous panel 130 (shell frame 130) is arranged on top of the at least one shaping support (Fig. 1D, Nordgren, [0029]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide wherein at least one of at least a part of the elastic panel of the headrest of the combination of Garcia Coni in view of Scott as evidenced by Scott II and in further view of Norgren is attached to the at least one shaping support, and at least a part of the elastic panel is arranged on top of the at least one shaping support, as taught by Nordgren, in order to provide an improved headrest with a mechanism whereby pitch may be adjusted to satisfy the positioning requirements of the particular medical test or treatment being performed (Nordgren, [0023], [0028).
	Regarding claim 12, the combination of Garcia Coni in view of Scott as evidenced by Scott II and in further view of Nordgren discloses the invention as described above and further discloses a first shaping support 160 (first pitch shell ramp 160, Nordgren, [0029]) arranged on a first side of the elastic panel (see annotated Nordgren, Fig. 3B above with regard to the rejection to claim 9, Nordgren, [0029]),  and wherein the headrest comprises a second shaping support 170  (second pitch shell ramp 170) arranged on a second side of the elastic panel opposite to the first side  of the elastic panel (see annotated Nordgren, Fig. 3B above, Nordgren, [0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./             Examiner, Art Unit 3786       

/ALIREZA NIA/             Supervisory Patent Examiner, Art Unit 3786